CAMPBELL, Judge.
As a general rule a tax on real property becomes a lien on that real property as of the date the property is listed. A tax on personal property becomes a lien on that personal property only after levy or attachment of the personal property taxed. Also generally, a tax assessed against personal property becomes a lien on real property only when both the realty and personalty are owned by the same owner.
G.S. 105-355 (a) (2) provides that “Taxes levied on improvements on or separate rights in real property owned by one other than the owner of the land . . . shall be a lien on both the improvements or rights and on the land.” That statute authorizes a tax lien on the land to which improvements are connected for the value of the tax on those improvements. This lien attaches the date the land is listed. Section 355(a) (2), however, was not effective until 1 July 1971, and could not operate to create a lien until the next listing period, which, under G.S. 105-307, began on the first business day of January 1972.
The tax against the personal property located on plaintiff’s land for the years 1969, 1970, and 1971 was not a lien on plaintiff’s real property.
Nevertheless, did the defendant have an obligation to pay those taxes which the plaintiff paid and now seeks to recover? We think not.
In 1968 defendant sold the personal property to Arthur R. Miller. G.S. 105-304, effective in 1968, and G.S. 105-306 (c) (1), *644effective 1 July 1971, both provide that personal property shall be listed in the name of the owner thereof, and that it is the duty of the owner to list personal property for taxation. Further, the owner of the equity of redemption in personal property subject to a chattel mortgage shall be considered the owner of the property.
Since the defendant was not the owner of the property in the years 1969, 1970, or 1971, he had no statutory duty to list that property for taxation, or obligation to pay ad valorem taxes assessed against that property.
Defendant’s only obligation to pay, then, must arise from the lease contract, which the plaintiff did not incorporate into its complaint. The plaintiff did plead, however, that on 25 October 1971, by mutual agreement, the plaintiff and defendant terminated the lease. Any obligation the defendant may have had to pay taxes was extinguished with the release and cancellation of the lease contract.
The complaint alleged tax arrearages for the years 1969, 1970, and 1971. The judgment of the trial court recited years 1968, 1969, and 1970. Except for the inconsistency of the judgment and complaint, which is immaterial, the judgment is
Affirmed.
Judges Britt and Baley concur.